ORDER

PER CURIAM.
Members of the Board of Trustees of the Employees Retirement System of the City of St. Louis (“Appellants”) appeal the denial of their Petition in Mandamus. Appellants contend that the Board of Estimate and Apportionment (“Respondents”) was under a ministerial duty to include a contribution to the retirement system for fiscal year 2001.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. The judgment *888is affirmed in accordance with Rule 84.16(b).